CONCURRING OPINION
Eao, Judge:
I am constrained to agree with the decision in this case, in view of the fact that the evidence introduced by the plaintiff has not been controverted. Although I harbor some doubt that oil is a type of material which could be subjected to forces of tension, compression, torsion, or shear, within the contemplation of the provision of paragraph 360 of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802, for machines for testing the strength of materials under such forces, the absence of evidence to rebut the prima facie case made out by the plaintiff leaves me with no alternative but to concur in the conclusion reached herein.